Citation Nr: 0918986	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of both upper extremities.  

2.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities.  

4.  Entitlement to an increased initial evaluation for 
essential hypertension, currently rated 10 percent disabling.  

5.  Entitlement to an initial (compensable) evaluation for 
essential tremors of the hands, prior to September 23, 2005, 
and to an evaluation in excess of 10 percent from September 
23, 2005 to July 19, 2006.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded by the  
Board in November 2007.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

A September 2004 notice of disagreement was also filed with 
regard to the issues of entitlement to service connection for 
tinnitus and peripheral neuropathy of both lower extremities, 
but service connection for tinnitus was subsequently granted 
in a November 2007 Board decision, with the award implemented 
in a December 2007  rating decision.  Service connection for 
peripheral neuropathy of both lower extremities was 
subsequently granted by rating decision in February 2009.  
The issues of entitlement to service connection for tinnitus 
and peripheral neuropathy of both lower extremities are 
therefore no longer in appellate status. 




FINDINGS OF FACT

1.  The competent evidence does not demonstrate peripheral 
vascular disease of the upper extremities.

2.  The competent evidence does not demonstrate peripheral 
vascular disease of the lower extremities.

3.  The competent evidence does not demonstrate peripheral 
neuropathy of the lower extremities.

4.  Hypertension has not been manifested by diastolic 
pressure predominantly 110 nor systolic pressure 
predominantly 200 or more at any time during the rating 
period on appeal.

5.  Prior to September 23, 2005, the Veteran's essential 
tremors of the hands were manifested by no more than mild 
symptomatology.  

6.  From September 23, 2005, to July 19, 2006, the Veteran's 
essential tremors of the hands were manifested by no more 
than moderate symptomatology.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of both upper extremities was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Peripheral vascular disease of both lower extremities was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Peripheral neuropathy of both upper extremities was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2008).

5.  The criteria for an initial compensable disability 
rating, prior to September 23, 2005, for essential tremors of 
the hands, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 
4.124a, DCs 8199-8103 (2008).

6.  The criteria for an initial disability rating higher than 
10 percent for essential tremors of the hands, from September 
23, 2005 to July 19, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.27, 4.124a, DCs 8199-8103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2004, 
prior to the initial adjudication of the claim.  
Additionally, in March 2008, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
and increased ratings, any questions as to the appropriate 
disability ratings for the service connection claims and 
effective dates to be assigned are rendered moot.  

The Veteran's claims for higher initial ratings for essential 
hypertension and essential tremors of the hands are 
"downstream" elements of the RO's grants of service 
connection for essential hypertension and essential tremors 
of the hands in the currently appealed rating decision issued 
in August 2004.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Service Connection

Peripheral Vascular Disease of Both Upper and Lower 
Extremities and Peripheral Neuropathy of Both Upper 
Extremities

Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service treatment record reflected no objective findings or 
treatment for numbness of any extremities.  Service Reports 
of Medical Examinations dated in July 1993, October 1998, 
and, in January 2004 for separation purposes, reflect that 
the Veteran's upper and lower extremities were clinically 
evaluated as normal.  A Report of Medical History dated in 
October 2003 for separation purposes reflects that the 
Veteran complained of tingling and numbness in the left arm, 
as well as some numbness in the right arm.  

Post-service, the Veteran underwent a VA examination in June 
2004.  He reported numbness and tingling in hands and feet 
since July 2003.  Upon physical examination, neurologic 
testing was normal, including the sensory status of the 
peripheral nodes.  The examiner made no diagnosis related to 
peripheral vascular disease of both upper extremities, 
peripheral vascular disease of both lower extremities, or 
peripheral neuropathy of both upper extremities.  Subsequent 
VA examination in September 2005, for the purpose of 
evaluating hand tremors, again failed to reveal peripheral 
vascular disease of any extremity or peripheral neuropathy of 
the upper extremities.

The Veteran underwent another VA examination in January 2009.  
He reported numbness and tingling of both his upper and lower 
extremities that first began in 1994.  He stated that the 
feeling was a "total numbness like the extremity had gone to 
sleep."  He reported that the symptoms in the hands occurred 
four to five times per year and would sometimes radiate from 
the hands into the shoulder.  He denied any precipitating 
event to the symptoms.  He further reported that the symptoms 
in the lower extremities lasted for 15 to 45 minutes and 
occurred one to two times per month in the summer and three 
to four times per month in the winter.  He stated that the 
tingling in the arms and legs did not typically occur at the 
same time.  He reported that he was told in the military that 
he had poor circulation in his upper and lower extremities 
because of the symptoms of numbness and tingling.  

Following physical examination, the examiner opined that 
there were no objective signs of peripheral neuropathy to the 
upper extremities.  The examiner also noted that there was no 
peripheral vascular disease of the upper extremities.  The 
examiner made no diagnosis related to peripheral vascular 
disease of the lower extremities.  Moreover, no outpatient 
clinical records objectively indicate such disability.  

Given the evidence of record, the Board finds that service 
connection for peripheral neuropathy of the upper 
extremities, peripheral vascular disease of the upper 
extremities, or peripheral vascular disease of the lower 
extremities is not warranted.  First, there is no indication 
in service of peripheral neuropathy of the upper extremities, 
peripheral vascular disease of the upper extremities, or 
peripheral vascular disease of the lower extremities.  
Second, the VA examiners made no diagnoses related to 
peripheral neuropathy of the upper extremities, peripheral 
vascular disease of the upper extremities, or peripheral 
vascular disease of the lower extremities, and the January 
2009 VA examiner specifically opined that there was no 
objective showing of peripheral neuropathy or peripheral 
vascular disease of the upper extremities.  

As for the Veteran's statements attributing his peripheral 
neuropathy of the upper extremities, peripheral vascular 
disease of the upper extremities, or peripheral vascular 
disease of the lower extremities to his period of service, he 
is competent to describe symptoms of peripheral neuropathy of 
the upper extremities, peripheral vascular disease of the 
upper extremities, and peripheral vascular disease of the 
lower extremities.  However, he is not competent to render a 
diagnosis, given the medical complexity involved with respect 
to the claimed disabilities.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Overall, the absence of objective 
medical findings is more probative than the Veteran's 
statements of observable symptoms for the purpose of 
establishing whether a chronic current disability exists.  
Here, no medical evidence establishes a current disability, 
and for this reason the claims must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Increased Ratings

 Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  



Hypertension

Criteria & Analysis

Throughout the rating period on appeal, a 10 percent rating 
is in effect for the Veteran's hypertension under DC 7101.  

DC 7101 provides a 10 percent evaluation when evidence 
demonstrates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, and a minimum of 
10 percent is also assigned when there is a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. 
§ 4.104, DC 7101.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or systolic pressure of 
predominantly 200 or more.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

Throughout the record, the Veteran's blood pressure reading 
has been noted as follows: June 2004 (121/68, 110/68, 
108/72), September 2005 (109/70), January 2006 (122/72), July 
2006 (124/80), August 2006 (110/55), January 2007 (132/78), 
May 2007 (142/84, 120/78, 112/64), December 2007 (122/78), 
and January 2009 (130/90, 138/98, 133/90).  

Based on the evidence, the Board finds that a rating in 
excess of the current 10 percent evaluation is not warranted 
for any portion of the rating period on appeal.  Indeed, 
there is no evidence which demonstrates diastolic pressure 
predominantly 110 or systolic pressure of predominantly 200 
or more.  

Essential Tremors of the Hands

Criteria & Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected hypertension warrants a 
higher initial disability rating.  An August 2004 rating 
decision granted service connection and assigned a 
noncompensable disability rating from April 1, 2004, under DC 
8199-8103.  A November 2005 rating decision assigned a 10 
percent disability rating from September 23, 2005, and a 
February 2009 rating decision assigned a 30 percent 
disability rating effective July 19, 2006, which is the 
maximum schedular evaluation for essential tremors of the 
hands.   

The Veteran lacks a definitive diagnosis that clearly places 
his condition in one of the diagnostic codes listed under 
neurological conditions and convulsive disorders. His 
condition, therefore, must be rated by analogy to a similar 
condition.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  The RO rated 
his disability as analogous to a convulsive tic.  38 C.F.R. 
§ 4.124, Diagnostic Codes (DCs) 8911, 8103.  

Under DC 8103, convulsive tic is rated at 0 percent for a 
mild tic, 10 percent for a moderate tic and 30 percent for a 
severe tic.  The distinctions between mild, moderate and 
severe are based on the frequency, severity and muscle groups 
involved.

The Veteran underwent a VA examination in June 2004.  He 
reported a tremor in both hands since 1988.  He stated that 
stress, caffeine and anxiety made it worse and that it had 
worsened over the previous four years.  He denied pain, 
weakness, and fatigue, although he stated that sometimes he 
had problems with writing because of his tremor.  He denied 
any paresthesias, dysesthesias or other sensory 
abnormalities, except for some numbness in his fingers.  

Upon physical examination, the examiner noted tremors of both 
hands which were more prominent on the left side, and which 
were present both at rest and during activity, although there 
was no gross neurological deficit.  The examiner diagnosed 
benign essential tremor.  

The Veteran underwent another VA examination in September 
2005.  He denied any pain in his hands.  He reported 
weakness, that he dropped things, and that he had fatigue in 
the extremities.  He stated that he frequently spilled drinks 
when he was drinking and that he dropped things on a daily 
basis.  He reported difficulty getting the glass to his mouth 
because of the tremors.  He stated that he had problems using 
tools such as a screwdriver or art brushes because of the 
tremors.  He also reported difficulty using a fork, spoon or 
a knife to be able to eat because of the tremors.  

Upon physical examination, tremors of both hands were present 
at rest and during activity.  Sensory testing was intact to 
light touch and to temperature and to vibration.  The 
examiner diagnosed benign essential tremors that were 
moderately functionally limiting.  

Private medical records from Dr. L.N. dated in January 2006 
reflect that the Veteran reported tremors worsening somewhat 
over the recent past.  He stated that tremors were 
exclusively present during action and when the Veteran was 
utilizing his hands.  He reported particular interference 
with use of the hands when he was eating and using utensils, 
drinking out of a glass, or undertaking handwriting 
activities.  He denied resting tremor, tone alteration or 
strength variation.  He denied any problem in relation to his 
gait ability or balance.  He stated that nervousness, 
fatigue, or undertaking a great deal of physically exerting 
activity would oftentimes transiently intensify the tremor.  
The examiner noted that there was evidence of action tremor 
in both upper extremities with outstretched hands and with 
fine motor activity.  No resting tremor was noted and no 
atrophy or fasciculations were present.  The examiner noted 
that essential tremor disorder was impacting, to some degree, 
the Veteran's activities of daily living and appeared to be 
worsening over the previous few years.  A July 2006 private 
record indicated continued tremors, though subtle improvement 
was noted.  



Analysis

Prior to September 23, 2005

During this time period, the Veteran's disability was not 
described as a moderate tremor.  Moreover, moderate 
symptomatology is not otherwise shown.  For example, the June 
2004 VA examiner noted that there was no gross neurological 
deficit.  Therefore, the Board finds that a compensable 
schedular rating for his tremor disorder is not warranted 
during the period in question.  Moreover, the Board has not 
identified any alternate diagnostic codes under which to rate 
the Veteran's hand tremors.

From September 23, 2005 to July 18, 2006

During this time period, the Veteran's disability was not 
described as a severe tremor.  Moreover, severe 
symptomatology is not otherwise shown.  For example, the VA 
examiner in September 2005 described the Veteran's tremors as 
moderately functionally limiting.  No other evidence shows 
more than moderate symptoms.

Extraschedular considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluations is for
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
hypertension, and prior to July 19, 2006, for essential hand 
tremors, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

Service connection for peripheral vascular disease of both 
upper extremities is denied.  

Service connection for peripheral vascular disease of both 
lower extremities is denied.  

Service connection for peripheral neuropathy of both upper 
extremities is denied.  

An initial evaluation in excess of 10 percent for essential 
hypertension is denied.  

An initial compensable evaluation prior to September 23, 
2005, and in excess of 10 percent from September 23, 2005 to 
July 19, 2006, for essential tremors of the hands, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


